     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 1 of 20


1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT

10                        EASTERN DISTRICT OF CALIFORNIA

11                                  ----oo0oo----

12

13    CITY OF WEST SACRAMENTO,                 No. 2:18-cv-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
14    STATE OF CALIFORNIA,

15                  Plaintiffs,                MEMORANDUM AND ORDER RE:
                                               THIRD-PARTY DEFENDANT YOLO
16         v.                                  COUNTY’S MOTION FOR SUMMARY
                                               JUDGMENT
17    R AND L BUSINESS MANAGEMENT, a
      California corporation, f/k/a
18    STOCKTON PLATING, INC., d/b/a
      CAPITOL PLATING INC., a/k/a
19    CAPITOL PLATING, a/k/a CAPITAL
      PLATING; CAPITOL PLATING, INC.,
20    a dissolved California
      corporation; et al.,
21
                    Defendants.
22

23
                                    ----oo0oo----
24
                 Plaintiffs City of West Sacramento, California and the
25
      People of the State of California (collectively, “the City”)
26
      brought this action to address toxic levels of soil and
27
      groundwater resulting from the release of hazardous substances at
28
                                           1
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 2 of 20


1     a property once occupied by a metal plating facility at 319 3rd

2     Street, West Sacramento, California.        (See Third Am. Compl.

3     (“TAC”) (Docket No. 45).)      The City sued a number of defendants

4     under the Comprehensive Environmental Response, Compensation, and

5     Liability Act (“CERCLA”) section 107(a), 42 U.S.C. § 9607(a), as

6     well as other state and federal statutes, to recover the response

7     costs associated with cleaning up the hazardous substances.          (See

8     generally id.)

9                Two of the defendants, R and L Business Management and

10    John Clark (collectively, “R&L”), have brought a single third-

11    party claim against the County of Yolo (“Yolo County”) for

12    contribution under CERCLA § 113(f)(1).        (See Am. Third-Party

13    Compl. (“Am. Third-Party Compl.”) (Docket No. 116).)          Yolo County

14    has filed a motion for summary judgment on that third-party

15    claim.   (See Cty. of Yolo’s Mem. P. & A. (“County’s MPA”) (Docket

16    No. 207-1).)

17               The parties’ dispute centers around the presence and

18    source of lead contamination at 319 3rd Street.         (See id.; see

19    Defs.’ Opp’n to Cty. of Yolo’s Mot. Summ. J. (“Defs.’ Opp’n”)

20    (Docket No. 213).) Yolo County argues that no genuine issue of
21    material fact exists because R&L cannot produce evidence showing

22    that Yolo County ever disposed of any lead and, even if it could,

23    lead is not a contaminant for which the City is seeking recovery

24    under CERCLA in its underlying action against R&L.          (See County’s

25    MPA; Cty. of Yolo’s Reply at 5-8.)       R&L argues that evidence in

26    the record could allow a reasonable trier of fact to conclude
27    that lead that was released by Yolo County was deposited or

28    migrated onto 319 3rd Street and that this lead will cause R&L to
                                           2
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 3 of 20


1     incur response costs in its underlying action with the City.

2     (See Defs.’ Opp’n.)

3     I.   Factual and Procedural Background

4                The parcel that forms the basis of the City’s lawsuit

5     against R&L is located at 319 3rd Street in West Sacramento,

6     California.    (See TAC ¶ 4.)    The City’s TAC alleges that R&L owns

7     the property at 319 3rd Street and formerly operated the

8     electroplating business that operated there between 1973 and

9     1985.   (TAC ¶¶ 14, 18.)     The TAC alleges that contaminants

10    including nickel, copper, zinc, chromium, and volatile organic

11    compounds including 1,2 DCA that originated from the

12    electroplating business on the parcel have migrated and are

13    migrating in the soil and groundwater to areas beyond the

14    property line, creating “an ever-growing plume of contamination”

15    (the “319 Site”).     (See TAC ¶¶ 14, 18, 57-58.)      The TAC seeks to

16    hold the third-party plaintiffs liable for necessary response

17    costs and cleanup of this contamination.        (See id.)

18               Yolo County has never owned 319 3rd Street or been

19    involved in operations there.      (See Decl. of J. Hartman King

20    (“Hartman King Decl.”), Ex. A, B, C, (Docket No. 207-5).))           From
21    at least 1914 until 1987, Yolo County owned two parcels North of

22    319 3rd Street: 305 3rd Street, which sits at the corner of 3rd

23    Street and C Street, and a single parcel spanning two street

24    addresses on C Street, 221/225 C Street (collectively, the

25    “Former County Properties”).      (Id.)   In 1987, Yolo County

26    conveyed the Former County Properties to the Redevelopment Agency
27    of the City of West Sacramento via quitclaim deed.          (Hartman King

28    Decl., Ex. B.)
                                           3
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 4 of 20


1                Yolo County constructed three buildings on the Former

2     County Properties during its period of ownership: a town hall in

3     1915, an office building in 1956, and a jail in 1957.          (See Decl.

4     of Ryan Matthews (“Matthews Decl.”), Exs. A, B, C (Docket No.

5     213-3, 213-4, 213-5, 213-6).)      Contracts signed by Yolo County

6     for the construction of all three of these buildings called for

7     the use of lead paint.     (See id.)     These three buildings have all

8     been demolished, and the Former County Properties are currently

9     used by the City of West Sacramento as a public parking lot.

10    (See Hartman King Decl., Ex. C, Expert Rebuttal Report of Joseph

11    Turner at 9 (“Turner Report”) (Docket No. 207-5).)

12               Another parcel, 317 3rd Street (“the Firehouse

13    Property”), lies between the Former County Properties and 319 3rd

14    Street. (See Turner Report at Ex. 2.)        The Firehouse Property

15    houses the “Washington Firehouse” building and was owned by local

16    fire districts until 1987.      (See Hartman King Decl. ¶6; Am.

17    Third-Party Compl. ¶ 12.)      The Washington Firehouse still stands

18    on the property, which is currently owned by ECO Green, LLC.

19    (Id.)

20               Over the past several decades, a number of
21    environmental consultants and the California Department of Toxic

22    Substances Control (“DTSC”) have conducted investigations of the

23    319 Site and surrounding properties.        (See Matthews Decl., Ex. D,

24    Expert Report of Dr. Adam Love at 12-13 (“Love Report”) (Docket

25    No. 213-8).)    One such investigation was conducted by Wallace and

26    Kuhl Associates (“WKA”) in 2007.         (See Hartman King Decl., Ex. D,
27    Wallace & Kuhl Assocs. Report (2007) (“WKA Report”) (Docket No.

28    207-5).)   WKA collected 75 soil samples at 25 locations at the
                                           4
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 5 of 20


1     Former County Properties and the Firehouse Property, and found

2     that 23 of the samples exceeded regulatory criteria for lead.

3     (Id.)       WKA’s report notes that a prior investigation, conducted

4     by URS Corporation in 2004, had also detected a high

5     concentration of lead in a composite sample taken “on the

6     northeast portion” of the properties.        (See id. at 14.)    WKA also

7     found ceramic shards, brick, nails, and bone material beneath the

8     asphalt paving on portions of the properties, “possibly

9     suggesting that fill material is present onsite.”          (See id.)

10                   Based largely on information in the WKA Report, on July

11    22, 2019, the third-party plaintiffs filed a third-party

12    complaint against Yolo County and ECO Green, LLC, for

13    contribution pursuant to 42 U.S.C. § 9613(f)(1), equitable

14    indemnify, equitable contribution, and declaratory relief.           (See

15    Third-Party Complaint (“Third-Party Compl.”) (Docket No. 90).)

16    The Third-Party Complaint alleged that “lead and other toxic

17    chemicals were discharged” from 305 3rd Street and 317 3rd Street

18    “onto and into the soil” beneath those parcels.         (See id. at

19    ¶ 23.)       On October 28, 2019, the court dismissed all four of

20    R&L’s claims without prejudice because R&L did not seek to hold
21    Yolo County liable for the contamination at issue in the City’s

22    TAC.1       (See Docket No. 115.)

23
              1 Specifically, the court dismissed R&L’s claim for
24    contribution under CERCLA section 113(f)(1) because R&L’s claim
      stemmed only from alleged lead contamination at 305 3rd Street,
25    whereas the City’s underlying TAC sought damages for the release
26    of nickel, copper, zinc, chromium, and 1,2 DCA at 319 3rd Street.
      (See Docket No. 115.) Because R&L did not seek to hold Yolo
27    County liable for the contamination at issue in the City’s TAC,
      the court held that the third-party plaintiffs could not maintain
28    their contribution claim against Yolo County. (See id.)
                                      5
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 6 of 20


1                The third-party plaintiffs proceeded to file an amended

2     third-party complaint seeking only contribution under CERCLA

3     section 113(f) against Yolo County and ECO Green, LLC.2          (See Am.

4     Third-Party Compl.)     The Amended Third-Party Complaint added

5     allegations that Yolo County owned the property “generally

6     located” at 305 3rd Street, that other toxic chemicals, including

7     zinc, cadmium, and chromium, “were discharged onto and into the

8     soil” at the County property and the Firehouse Property, and that

9     “historic fill material” containing “heavy metals . . . including

10    . . . zinc, cadmium, chromium, and lead” was imported, dumped,

11    released, and/or spread from the County property and the

12    Firehouse Property onto other properties, including 319 3rd

13    Street.   (See Am. Third-Party Compl. ¶¶ 38, 44.)        The Amended

14    Third-Party Complaint also alleges that releases of fill material

15    from the County property and the Firehouse Property contained

16    contaminants that had commingled with contaminants at 319 3rd

17    Street.   (See id.)    Subsequently, the court denied Yolo County’s

18    Motion to Dismiss, holding that R&L’s additional allegations had

19    remedied the issues that led the court to dismiss their third-

20    party complaint.    (See Docket No. 136.)
21               After the third-party plaintiffs filed their Amended

22

23         2    Shortly thereafter, ECO Green, LLC and the City reached
      an agreement for the settlement of all claims and disputes
24    between them in this matter on or about June 22, 2020. (Order re
      Mot. for Determination of Good Faith Settlement at 2 (Docket No.
25    174).) The court approved the parties’ settlement, finding it to
26    be “procedurally and substantively fair, reasonable, and
      consistent with CERCLA’s objectives,” and dismissed R&L’s Amended
27    Third-Party Complaint as to ECO Green, LLC with prejudice. (See
      id.)
28
                                           6
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 7 of 20


1     Third-Party Complaint, the court granted the City’s Motion for

2     Summary Judgment against R&L, holding that R&L is liable for the

3     contamination at the 319 Site under CERCLA section 107(a).           (See

4     Docket No. 125.)     The court then denied R&L’s request for

5     divisibility, holding that it is jointly and severally liability

6     for the CERCLA violations that have occurred at the 319 Site.

7     (See Mem. & Order re Defs.’ Divisibility Defense at 28

8     (“Divisibility Order”) (Docket No. 203).)

9     II.     Legal Standard

10                Summary judgment is proper “if the movant shows that

11    there is no genuine dispute as to any material fact and the

12    movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

13    P. 56(a).    “By its very terms, this standard provides that the

14    mere existence of some alleged factual dispute between the

15    parties will not defeat an otherwise properly supported motion

16    for summary judgment; the requirement is that there be no genuine

17    issue of material fact.      Anderson v. Liberty Lobby, Inc., 477

18    U.S. 242, 248 (1986) (emphasis in original).         A “material” fact

19    is “one that might affect the outcome of the suit under the

20    governing law,” while a “genuine” issue is one where the
21    “evidence is such that a reasonable jury could return a verdict

22    for the nonmoving party.”      Id.

23                The party moving for summary judgment bears the initial

24    burden of establishing the absence of a genuine issue of material

25    fact.    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).         The

26    moving party can satisfy this burden by (1) presenting evidence
27    that negates an essential element of the non-moving party’s case

28    or (2) demonstrating that the non-moving party cannot provide
                                           7
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 8 of 20


1     evidence to support an essential element upon which it will bear

2     the burden of proof at trial.      Id. at 322-23.     If the movant can

3     satisfy this initial burden, the burden then shifts to the non-

4     moving party to produce specific facts beyond the pleadings to

5     show the existence of genuine disputes of material fact.

6     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

7     586-87 (1986).      Any inferences drawn from the underlying facts

8     must be viewed in the light most favorable to the party opposing

9     the motion.    Id. at 587.

10    III.   Discussion

11               CERCLA Section 113(f)(1) allows a party to “seek

12    contribution from any other person who is liable or potentially

13    liable under Section 107(a), during or following any civil action

14    under section 106 of this title or under section 107(a) of this

15    title.”   42 U.S.C. § 9613(f)(1).        A party may assert a

16    contribution claim only “during or following” a civil action

17    under CERCLA section 106 or 107(a) to which they are a party.

18    Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 168

19    (2004).   If a private party has not been sued, the party cannot

20    obtain contribution under section 113(f)(1).         Id.
21               Here, the third-party plaintiffs are parties to an

22    action brought against them by the City under CERCLA section

23    107(a).   (See generally TAC; Def. John Clark’s Answer to TAC

24    (Docket No. 48); Def. R&L’s Answer to TAC (Docket No. 49).)          They

25    are therefore authorized under CERCLA section 113(f)(1) to seek

26    contribution from “any other person who is liable or potentially
27    liable under section 107(a).”      42 U.S.C. § 9613(f)(1).

28               To establish Yolo County’s liability or potential
                                           8
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 9 of 20


1     liability under CERCLA section 107(a), the third-party plaintiffs

2     must satisfy four elements: “(1) the site on which the hazardous

3     substances are contained is a ‘facility’ under CERCLA's

4     definition of that term; (2) a ‘release’ or ‘threatened release’

5     of any ‘hazardous substance’ from the facility has occurred; (3)

6     such ‘release’ or ‘threatened release’ has caused the plaintiff

7     to incur response costs that were ‘necessary’ and ‘consistent

8     with the national contingency plan,’; and (4) the defendant is

9     within one of four classes of persons subject to the liability

10    provisions of Section 107(a).”       Carson Harbor Vill., Ltd. v.

11    Unocal Corp., 270 F.3d 863, 870–71 (9th Cir. 2001) (internal

12    citations omitted) (quoting 3550 Sevens Creek Assocs. v. Barclays

13    Bank of Cal., 915 F.2d 1355, 1358 (9th Cir. 1990)).          Here, the

14    third-party plaintiffs seek to hold Yolo County liable as the

15    second “class[] of person” set out in section 107(a): “any person

16    who owned or operated a facility at the time the hazardous

17    substances were disposed of.”      42 U.S.C. § 9607(a).

18               The Supreme Court has made clear that a contribution

19    action under section 113(f)(1) may only follow from an action

20    under section 107(a).     See Aviall, 543 U.S. at 168.       The third
21    element set out in Carson Harbor therefore requires the third-

22    party plaintiffs to show that the release or threatened release

23    of hazardous materials by Yolo County for which they seek

24    contribution must be one that will “cause[] [them] to incur

25    response costs” in the underlying section 107(a) action brought

26    against the them by the City.      See id.; Carson Harbor, 270 F.3d
27    at 870–71.

28               Yolo County does not appear to dispute that the Former
                                           9
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 10 of 20


1     County Properties or the buildings formerly on them fall under

2     CERCLA’s broad definition of “facility.”         See 42 U.S.C. § 9601(9)

3     (defining facility as “any building, structure, installation . .

4     . or any site or area where a hazardous substance has been

5     deposited, stored, disposed of, or placed . . . .”).          Therefore,

6     only the second, third, and fourth Carson Harbor elements are at

7     issue.     See Carson Harbor, 270 F.3d at 870-71.

8                 Yolo County first argues that the third-party

9     plaintiffs cannot carry their burden of showing that a genuine

10    issue of material fact exists under the second and fourth

11    elements set out in Carson Harbor: whether a “release” or

12    “threatened release” of any “hazardous substance” occurred from

13    the Former County Properties during Yolo County’s ownership.

14    (See County’s MPA at 9-11.)       Second, Yolo County argues that,

15    even assuming the existence of such releases, the third-party

16    plaintiffs cannot establish a genuine issue of material fact as

17    to the third element set out in Carson Harbor: whether those

18    releases of hazardous substances will cause the third-party

19    plaintiffs to incur response costs in the underlying section

20    107(a) action brought against them by the City.          (See County’s
21    MPA at 11-14.)

22                For the reasons that follow, the court rejects Yolo

23    County’s arguments and finds that R&L has met its burden of

24    establishing genuine issues of material fact as to each element

25    of CERCLA section 107(a) liability and thus for its claim for

26    contribution under CERCLA section 113(f)(1).         See Aviall, 543
27    U.S. at 168.

28          A.    Whether a Genuine Issue of Fact Exists as to the Second
                                        10
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 11 of 20


1                 and Fourth Elements of Section 107(a) Liability

2
                  To establish the second and fourth elements of section
3
      107(a) liability, R&L must show that a “release” or “threatened
4
      release” of a “hazardous substance” occurred from the Former
5
      County Properties or buildings on those properties during the
6
      period of Yolo County’s ownership.        See Carson Harbor, 270 F.3d
7
      at 870-71.    CERCLA defines the term “release” broadly, as any
8
      “spilling, leaking, pumping, pouring, emitting, emptying,
9
      discharging, injecting, escaping, leaching, dumping, or disposing
10
      into the environment.”      42 U.S.C. § 9601(22).
11
                  The only “hazardous substance” that R&L argues has been
12
      released onto or from the Former County Properties is lead.           (See
13
      Defs.’ Opp’n at 4-5.)      See 40 C.F.R. § 302.4 (listing lead as a
14
      “hazardous substance” under CERCLA).        Record evidence reveals
15
      that lead has been detected in soil at the Former County
16
      Properties during prior investigations by environmental
17
      consultants.    (See Matthews Decl., Ex. D, Expert Report of Dr.
18
      Adam Love at 10-11 (“Love Report”) (Docket No. 213-8).)           In 2007,
19
      WKA detected lead in concentrations that exceeded regulatory
20
      criteria in 23 soil samples taken at the Firehouse Property and
21
      the Former County Properties.       (See WKA Report at 14.)      WKA noted
22
      in its report that previous investigations had revealed high
23
      concentrations of lead in a composite sample taken “on the
24
      northeast portion” of the sampling area, which would be on or
25
      near 221/225 C Street, the northeastern-most Former County
26
      Property.    (See id.)
27
                  Yolo County does not dispute that prior investigations
28
                                           11
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 12 of 20


1     have revealed the presence of lead “on the eastern edge of

2     221/225 C Street,” one of the Former County Properties.           (See

3     County’s Statement of Uncontroverted Facts ¶ 15 (“SUF”) (Docket

4     No. 207-2).)    Rather, Yolo County argues that there is no

5     evidence in the record that shows that any of this lead was

6     released onto or from the Former County Properties during the

7     period of Yolo County’s ownership.        (See County’s MPA at 9.)

8     Yolo County cites the report of its rebuttal expert, Joseph

9     Turner, which concludes that the record “does not contain any

10    evidence that Yolo County placed any lead-impacted soil on any of

11    the [F]ormer County [P]roperties or that any other disposal of

12    hazardous substances occurred on these properties” while Yolo

13    County was the owner.      (See Turner Report at 10-11.)      Yolo County

14    also points to deposition testimony of the City’s expert, Dr.

15    Anne Farr, R&L’s expert, Dr. Adam Love, and R&L’s Rule 30(b)(6)

16    witnesses, Richard Leland and John Clark, all of whom testified

17    that they were not aware of any instances in which Yolo County

18    had placed hazardous substances or fill material containing lead

19    on any of the Former County Properties.        (See Hartman King Decl.,

20    Ex. G, Farr Dep. 174:17-176:9; Ex. H, Love Dep. 237:1-17, 247:1-
21    21 (Docket No. 207-5); Decl. of Alanna C. Lungren (“Lungren

22    Decl.”), Ex. A, Clark Dep. 62:4-19; Ex. B, Leland Dep. 33:12-16

23    (Docket No. 207-6).)

24                However, Yolo County’s evidence merely shows that there

25    is no direct evidence in the record of specific or discreet

26    releases of hazardous substances onto or from the Former County
27    Properties during the period of Yolo County’s ownership.              “CERCLA

28    liability may be inferred from the totality of the circumstances;
                                           12
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 13 of 20


1     it need not be proven by direct evidence.”         Tosco Co. v. Koch

2     Indus., Inc., 216 F.3d 886, 892 (10th Cir. 2000) (citing United

3     States v. Cello-Foil Prods., Inc., 100 F.3d 1227, 1231-32 (6th

4     Cir. 1996)).    Here, the third-party plaintiffs have produced

5     sufficient circumstantial evidence, discussed below, to create a

6     genuine issue of material fact as to whether releases of lead

7     occurred from the Former County Properties during Yolo County’s

8     ownership.    See Anderson, 477 U.S. at 248.

9                 Specifically, documentary evidence shows that lead

10    paint was used in the construction of three buildings on the

11    Former County Properties during the period of Yolo County’s

12    ownership.    See Matthews Decl., Ex. A (“The exterior of said town

13    hall shall be painted with two coats of white lead mixed with

14    boiled linseed oil.”); Ex. B (“Primer coat [for the office

15    building] . . . shall be mixed in the proportions of 60% pigment

16    to 40% vehicle . . . . The pigment shall be composed of 80% white

17    lead and 20% zinc oxide . . . . The finish coat . . . shall be

18    mixed in the proportions of 66% pigment and 34% vehicle . . . .

19    Pigment shall be composed of 35% titanium oxide, 45% white lead,

20    and 20% zin oxide.”); Ex. C (“Interior work [for jail building]:
21    Wood and Metal: Apply one coat of lead and oil based primer

22    followed by two coats of 100% pure prepared, highest grade

23    exterior paint as manufactured by W.P Fuller, Pittsburg, National

24    Lead . . . .”).)

25                Based on these records, R&L’s expert, Dr. Love, states

26    that “lead-based paint from the County-owned building [sic]
27    represents the only documented source of lead to soil in the

28    vicinity to [319 3rd Street] that could have resulted in the
                                           13
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 14 of 20


1     observed soil concentrations above the commercial/industrial soil

2     screening levels for lead of 320 milligram per kilogram soil.”

3     (See Decl. of Dr. Adam Love ¶ 7 (“Love Decl.”) (Docket No. 213-

4     7).)   As Dr. Love explains in his declaration, environmental

5     impacts “are typically greater in the spatial extent near to the

6     source of contamination.”      Id. ¶ 8.    Because the observed lead

7     impacts to soil from prior investigations “have greater spatial

8     extent on the County owned-properties [sic] compared to” 319 3rd

9     Street, Dr. Love concludes that the three County buildings

10    constructed during Yolo County’s ownership represent the only

11    known source that could explain the levels of lead observed at

12    the 319 Site.     (See id. ¶¶ 7-10.)

13                Based on this evidence--that Yolo County used lead-

14    based paint in three separate construction projects at the Former

15    County Properties while it owned them, and that lead-based paint

16    is the only documented source of lead in the vicinity of the

17    Former County Properties that could have resulted in the observed

18    concentrations of lead on or near the properties--a jury could

19    reasonably infer that lead was “discharged,” “escaped,”

20    “leached,” was “dumped,” or was “disposed” from the Former County
21    Properties or the buildings on them during construction or during

22    the several decades that Yolo County owned the properties.            See

23    Carson Harbor, 270 F.3d at 870–71; Matsushita, 475 U.S. at 586-87

24    (“on summary judgment the inferences to be drawn from the

25    underlying facts . . . must be viewed in the light most favorable

26    to the party opposing the motion”).        The court therefore finds
27    that a genuine issue of material fact exists as to the second and

28    fourth elements of section 107(a) liability.         See Matsushita, 475
                                           14
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 15 of 20


1     U.S. at 586-87.

2            B.   Whether a Genuine Issue of Fact Exists as to the Third
                  Element of Section 107(a) Liability
3

4                 To establish the third element of section 107(a)

5     liability, R&L must show that the release of hazardous materials

6     by Yolo County for which R&L seeks contribution must be one that

7     will “cause[] [it] to incur response costs” in the underlying

8     section 107(a) action brought against R&L by the City.           See

9     Aviall, 543 U.S. at 168; Carson Harbor, 270 F.3d at 870–71.

10                Yolo County argues that, because R&L only offers

11    evidence related to releases of lead, and no other hazardous

12    substance, its claim for contribution must fail as a matter of

13    law.    (See Cty. of Yolo’s Reply at 5-8.)       Yolo County contends

14    that the court dismissed R&L’s original third-party complaint

15    because it concerned only lead.       (See id.)    Though the Amended

16    Third-Party Complaint survived Yolo County’s Motion to Dismiss,

17    Yolo County argues it was only because the Amended Third-Party

18    Complaint added allegations that other metals contained in the

19    City’s TAC were released from the Former County Properties.

20    Under Yolo County’s theory, summary judgment is now appropriate
21    because the third-party plaintiffs do not offer any evidence of

22    such releases.     (See id.)

23                The inquiry under the third element of section 107(a)

24    liability in a contribution action, however, is not whether the

25    third-party plaintiffs seek contribution strictly for releases of

26    the same contaminants as the City’s TAC--it is whether the third-
27    party plaintiffs seek contribution for releases that will cause

28    them to incur response costs in the City’s section 107 action.
                                           15
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 16 of 20


1     See Aviall, 543 U.S. at 168.       As the court observed when it

2     denied Yolo County’s Motion to Dismiss the Amended Third-Party

3     Complaint, because the Amended Third-Party Complaint alleges that

4     contaminants originating from the Former County Properties are

5     commingled at the 319 Site, “on a purely practical level, the

6     court cannot infer that the City will clean only the

7     contamination that originated at 319 Third Street.”          (See Order

8     re Mot. to Dismiss Am. Third-Party Compl. (Docket No. 136).)

9                 That observation applies with even more force now,

10    given that the court has subsequently found that R&L’s

11    contributions to the pollution present at the 319 Site are not

12    divisible from the total harm present at the Site, including harm

13    caused by elevated levels of lead.        (See Divisibility Order at

14    18-19, 27.)    Because the third-party plaintiffs allege--and

15    provide evidence--that the Former County Properties are a source

16    of the lead currently found at the 319 Site, “if the City is

17    successful, R&L will undoubtedly have to reimburse the City for

18    the cost of cleaning whatever hazardous contamination is

19    currently at the 319 property, not just that which originated

20    there.”    (See Order re Mot. to Dismiss Amended Third-Party
21    Complaint at 6.)

22                Based on the evidence the parties have presented, the

23    court finds that a genuine issue of material fact exists as to

24    whether Yolo County’s releases of lead will cause the third-party

25    plaintiffs to incur response costs.        See Matsushita, 475 U.S. at

26    586-87.    In their expert reports, both Dr. Love and Dr. Farr
27    conclude that lead is present at the 319 Site at concentrations

28    that will require remediation, and that it is commingled with
                                           16
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 17 of 20


1     other contaminants in the soil.       (See Love Report at 23; Hartman-

2     King Decl., Ex. E, Rebuttal Expert Report of Dr. Anne Farr at 3-4

3     (“Farr Rebuttal Report”) (Docket No. 207-5).)         In his report, Dr.

4     Love further concludes that source of lead at the 319 Site is a

5     layer of historic fill material upon which the Site was

6     developed.    (See Love Report at 20.)      Similar fill material has

7     been documented in prior investigations of the Former County

8     Properties and the Firehouse Property.        (Love Report at 10-11;

9     WKA Report at 14.)

10                Dr. Love explains that historic fill, which is

11    generally imported to a site to raise topographic elevation, may

12    include construction debris.       (See Love Report at 10.)

13    Consistent with his explanation, prior investigations of the

14    Former County Properties and the Firehouse Property discovered

15    ceramic shards, brick, and nails in the shallow soil.           (See WKA

16    Report at 14.)

17                Citing records associated with Yolo County’s

18    construction of the town hall, jail, and office building on the

19    Former County Properties, as well as soil samples that show lead

20    impacts with greater “spatial extent” closer to the Former County
21    Properties, Dr. Love concludes in his declaration that “lead-

22    based paint from the County-owned building [sic] represents the

23    only documented source of lead to soil in the vicinity to [319

24    3rd Street] that could have resulted in the observed soil

25    concentrations above the commercial/industrial soil screening

26    levels for lead of 320 milligram per kilogram soil.”
27                Yolo County’s rebuttal expert, Joseph Turner, disputes

28    this conclusion, asserting in his report that the highest
                                           17
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 18 of 20


1     reported lead concentrations in soil are located at the 319 Site

2     and that the use of lead anodes in chromium plating solution by

3     the third-party plaintiffs represents the most likely source of

4     lead contamination at the 319 Site.          (See Turner Report at 6.)

5     Dr. Farr also concludes that the highest concentration of lead

6     was detected in the southern portion of the 319 Site, but she

7     acknowledges that elevated lead concentrations detected by WKA

8     represent another “primary” source area of lead at the 319 Site.

9     (See Farr Report at 3-4.)      At the summary judgment stage, it is

10    not the court’s task to weigh the credibility of each party’s

11    expert in order to resolve conflicting testimony or evidence.

12    See Celotex, 477 U.S. at 323-24.          Rather, the presence of

13    conflicting expert testimony as to the source of lead observed at

14    the 319 Site suggests there is a disputed issue of material fact.

15    See id.

16                Yolo County also argues that the court previously

17    rejected Dr. Love’s conclusion in its order denying R&L’s

18    divisibility defense.      Yolo County quotes a portion of the order

19    where the court states “Dr. Love’s assumption that all lead at

20    the [319 Site] must originate with fill material is not based on
21    site-specific data.”      (See County of Yolo’s Reply at 8.)

22    However, Yolo County’s reliance on the court’s divisibility order

23    is misplaced for two reasons.       First, the conclusions in Dr.

24    Love’s declaration appear to be based in part on evidence that he

25    did not consider in his expert report and that were not before

26    the court in the divisibility hearing, namely the records
27    associated with past construction at the Former County

28    Properties.    (See Love Decl. ¶¶ 3-4.)
                                           18
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 19 of 20


1                 Second, in the divisibility order, the court’s finding

2     that Dr. Love fell short of proving that all lead at the 319 Site

3     must have originated from fill material was made in the context

4     of determining whether R&L’s contributions to the pollution at

5     the 319 Site could be divided from the total harm done to the 319

6     Site.     (See Divisibility Order at 8.)     The bar to establish a

7     divisibility defense is much higher than the bar to establish a

8     triable issue of material fact.       See Pakootas, 905 F.3d at 598

9     (describing the burden of proof in a divisibility claim as

10    “‘substantial’ because the divisibility analysis is ‘intensely

11    factual’”).     The court’s divisibility order therefore does not

12    prevent it from concluding that Dr. Love’s conclusions are based

13    on adequate data to establish a genuine dispute of material fact

14    at the summary judgment stage.       See Celotex, 477 U.S. at 323-24.3

15                Because Dr. Love concludes that fill material was the

16    source of the elevated lead concentrations observed at the 319

17    Site, that similar fill material is present at the Former County

18    properties and the Firehouse Property, that the spatial extent of

19    lead impacts increase as sampling gets closer to the Former

20    County Properties, and that the lead-based paint used on the
21          3   Yolo County also cites to testimony from Dr. Love’s
22    deposition where he testified that he was not aware of when fill
      material was placed on the 319 Site or who did it, and that there
23    was no other basis for concluding that lead was released onto the
      319 Site other than fill material. (See County’s Reply at 4.)
24    However, in that testimony, Dr. Love stated he was not aware of
      how fill material got there because he had not been asked to look
25    into that at the time. (Id.) Dr. Love’s declaration now states
26    that the documents associated with construction at the Former
      County Properties indicate that the lead paint used on the
27    buildings is the only documented source of lead near the 319 Site
      that could account for the levels observed there. (See Love
28    Decl. ¶ 7.)
                                      19
     Case 2:18-cv-00900-WBS-JDP Document 217 Filed 11/17/20 Page 20 of 20


1     three County buildings is the only documented source of lead that

2     could have resulted in the elevated lead concentrations observed

3     at the 319 Site, a reasonable trier of fact could conclude that

4     releases of lead from the Former County Properties during or

5     after construction contaminated fill material at the Former

6     County Properties, and later migrated to or was moved to the 319

7     Site.    See Matsushita, 475 U.S. at 586-87 (“on summary judgment

8     the inferences to be drawn from the underlying facts . . . must

9     be viewed in the light most favorable to the party opposing the

10    motion”).    Additionally, because at least one of the three County

11    buildings was built before the 319 Site was developed for use as

12    an electroplating facility in 1949, a reasonable trier of fact

13    could conclude that the fill material containing lead was

14    deposited at the 319 Site during Yolo County’s ownership.             See

15    id.

16                Accordingly, a genuine issue of material fact exists as

17    to whether Yolo County’s releases of lead will cause the third-

18    party plaintiffs to incur response costs under CERCLA section

19    107(a).    See Celotex, 477 U.S. at 323-24.       Because Yolo County

20    has failed to meet its burden of proving no genuine dispute of
21    material fact exists as to any of the elements of CERCLA section

22    107(a) liability, summary judgment is not warranted.          See id.;

23    Aviall, 543 U.S. at 168.

24                IT IS THEREFORE ORDERED that Yolo County’s Motion for

25    Summary Judgment (Docket No. 207) be, and the same hereby is,

26    DENIED.
27    Dated:    November 17, 2020

28
                                           20
